Citation Nr: 1725083	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-26 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an ulcer.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an initial rating in excess of 20 percent for service-connected left lower extremity cold injury residuals.

5.  Entitlement to an initial rating in excess of 20 percent for service-connected right lower extremity cold injury residuals.

6.  Entitlement to an initial rating in excess of 20 percent for service-connected left lower extremity peripheral neuropathy due to cold weather injury.

7.  Entitlement to an initial rating in excess of 20 percent for service-connected right lower extremity peripheral neuropathy due to cold weather injury.

8.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.

9.  Entitlement to an initial rating in excess of 20 percent for service-connected cervical spine degenerative disc disease (DDD).

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2010 rating decisions of the Columbus, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran requested a hearing in conjunction with this appeal and in April 2016, the Board remanded the case to arrange for such hearing, which was scheduled in August 2016.  The Veteran was duly notified of the date and time of that hearing, and failed to appear; thus, the Board considers his hearing request withdrawn.

The Veteran filed a claim seeking TDIU based, in part, on his cold injury residuals, neck disability, and tinnitus.  As such claim was raised during the pendency with and in relation to appeals seeking increased ratings that are before the Board, the matter of entitlement to TDIU must be considered part and parcel of those claims.  Therefore, the Board is taking jurisdiction of that matter pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The issues of service connection for low back disability, increased ratings for cold injury residuals and peripheral neuropathy of both lower extremities, tinnitus, cervical spine DDD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current bilateral hearing loss disability as defined in 38 C.F.R. § 3.385 is not shown.  

2.  The evidence documents a diagnosis for peptic or gastric ulcers; however, the Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnoses related to an ulcer and there is no evidence that a peptic or gastric ulcer was manifested to a compensable degree within the first postservice year.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Service connection for an ulcer is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a March 2009 letter.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 
 See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  While the Board acknowledges that the Veteran has not been afforded an examination in conjunction with his claim seeking service connection for an ulcer, for reasons discussed below, the Board finds the evidence does not establish a threshold requirement of service connection.  Therefore, VA is under no duty to provide such examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not alleged that any pertinent evidence remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include sensorineural hearing loss and certain ulcers, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for hearing loss and ulcers).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On service enlistment audiological evaluation in September 1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
15
5
5
15

On a postservice reserve examination in July 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
30
20
LEFT
15
20
15
25
20

Speech recognition ability was not tested on either service examination.

On March 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
30
LEFT
15
20
25
20
30

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The Veteran has not submitted any evidence or allegation since that examination to suggest that his bilateral hearing loss has materially worsened or has become disabling as defined in 38 C.F.R. § 3.385.

Under the circumstances, the Board finds that there is simply no evidence which establishes a hearing loss disability for VA purposes.  Absent evidence of such disability, there can be no valid claim of service connection.  Brammer, 3 Vet. App. at 225.  Therefore, service connection for bilateral hearing loss is not warranted.

Ulcer

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to gastrointestinal complaints or, more specifically, ulcers.  However, postservice treatment records clearly document a history of gastric or peptic ulcer.  An October 2008 record notes a history of gastric ulcer with upper endoscopy and cauterization in May 2008.  VA treatment records include several subsequent references to a history of stomach, peptic, or gastric ulcer with surgical intervention.  

Based on the evidence of record, the Board finds it is not in dispute as to whether the Veteran has a documented postoperative gastric or peptic ulcer.  However, there is no evidence or allegation indicating the Veteran's ulcer was first diagnosed in service.  Therefore, service connection is not warranted on the basis that such disability began in service and has persisted.  Moreover, although gastric or peptic ulcers are included in the list of chronic diseases that may be presumptively service-connected under 38 U.S.C.A. § 1112, there is no evidence that the Veteran's ulcer manifested itself within the first postservice year.  Thus, the presumptive provisions of 38 U.S.C.A. § 1112 do not apply, and presumptive service connection for an ulcer as a chronic disease is also not warranted.  Consequently, the only way to substantiate the instant claim is with evidence showing the Veteran's documented ulcer with residuals is somehow otherwise directly related to an event, injury, or other factor during military service.  Unfortunately, there is absolutely no evidence that suggests any event, injury, complaint, or diagnosis relating to ulcers or associated pathology was manifested in service.  Thus, a threshold element of direct service connection is not established, and service connection for the Veteran's postoperative ulcer is also not warranted on the basis that it is otherwise related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and a stomach ulcer.  Thus, the benefit of the doubt rule does not apply, and the appeals in these matters must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for ulcers is denied.


REMAND

The case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

2. Then, arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his cold injury residuals.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should note all pertinent findings and features caused by the Veteran's cold injury residuals in both feet, to specifically include whether they cause arthralgia or other pain, numbness, cold sensitivity, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (i.e., osteoporosis, subarticular punched out lesions, or osteoarthritis).  The examiner should also note the functional impact of such disability, to include effects on the Veteran's ability to walk, stand, or sit.

The examiner should then comment on the expected impact the Veteran's cold injury residuals would have on his ability to work, to specifically include what types of work (i.e., sedentary, physical, etc.) would be precluded and those that would remain feasible despite such disability.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a neurologist to determine the current severity of his bilateral lower extremity peripheral neuropathy due to cold injury residuals.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should note all pertinent findings and features of his service-connected peripheral neuropathy, to specifically include identifying all nerves affected by the Veteran's cold injury residuals, as well as the severity of such neurological involvement.  The examiner should also note the functional impact of such disability, to include effects on the Veteran's ability to walk, stand, or sit.

The examiner should also comment on the expected impact the Veteran's bilateral lower extremity peripheral neuropathy would have on his ability to work, to specifically include what types of work (i.e., sedentary, physical, etc.) would be precluded and those that would remain feasible despite such disability.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his cervical spine DDD and the nature and likely etiology of his alleged low back disability.  Based on an examination, review of the record, and any tests or studies deemed necessary (including X-ray or MRI imaging studies), the examiner should describe all pertinent findings and features of the Veteran's service-connected cervical spine DDD.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

The examiner should also provide opinions responding to the following: 

a. Please identify, by diagnosis, all low back disability entities found. 

In so finding, the examiner should conduct and consult the results of contemporaneous imaging studies, and reconcile any diagnostic findings (or lack thereof) with conflicting evidence in the record (to include notations of DDD and DJD in prior VA examinations and both private and VA treatment records).  

b. For each low back disability entity diagnosed, the examiner is asked to opine as to whether such disability is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) related to the Veteran's military service, to include the January 1979 notations of low back pain and a strain or sprain incurred following heavy lifting and excessive bending.

The examiner is also asked to comment on the expected impact the Veteran's cervical spine DDD would have on his ability to work, to specifically include what types of work (i.e., sedentary, physical, etc.) would be precluded and those that remain feasible despite such disability.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, arrange for the Veteran to be examined by an audiologist, otologist, or ear, nose and throat (ENT) specialist to determine the current severity of his service-connected tinnitus.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should identify all pertinent symptoms, pathology, and functional impairment associated with the Veteran's tinnitus.  The examiner should also indicate whether the Veteran's tinnitus is productive of symptoms or pathology not contemplated by the applicable rating criteria or that otherwise paint an exceptional disability picture.  

The examiner should then comment on the expected impact the Veteran's tinnitus would have on his ability to work, to specifically include what types of work (i.e., sedentary, physical, etc.) would be precluded and those that would remain feasible despite such disability.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. Finally, arrange for any additional development or examinations (i.e., for the Veteran's service-connected posttraumatic stress disorder with depression) deemed necessary in the course of determining the impact of his service-connected disabilities on his ability to work.  Any examinations requested pursuant to this remand order should direct the examiner to fully describe the extent of the relevant disability's functional impact on the Veteran, to include identifying the types of work it would preclude and those that would remain feasible.

7. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


